CaSe 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 1 of 13

 

souTHERN msTR\cT oF M\ss\ssiPPi
F l L E D

 

IN THE uNm:o sTATEs DISTRICT CoURT
FoR rim souTHERN msTRICT oF MlssrssrPPI NOV 0 7 2018
soUTHERN nmsloN

 

 

 

ARTHUR JOHNSTON
BV ,__...__.__----¢--

DOUGLAS HANDSHOE PLAINTIFF

DEPUTV

 

 

 

VS. CIVIL ACT!ON NO. l:l$cv382HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANlEL ABEL, D/B/A TROUT
POINT LODGE LTD OFNOVA SCOTIA
& IN THEIR INDIVIDUAL CAPACI'I'IES
PROGRESS MEDIA GROUP LIMI'I`ED,
MARILYN SMULDERS, TORSTAR
CORPORATION, NATIONAL
GEOGRAPHIC SOCIETY, XYZ
FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

COUNTERCLAIMANT CHARLES LEARY'S PRO SE BRIEF ON HIS
MOTION FQR PARTIAL RECONSIDERATION OF ORDER (ECF 293) DISMISSING
WITHOUT PREJUDICE PLAINTIFF BY COUN'I'ERCLAIM LEARY‘S COUNTERCLAIM
RELATING TO DEFENDANT BY COUNTERCLAIM I-IANDSHOE'S
VIOLATION OF A MANDATORY BANKRUPTCY `STAY & ABUSE OF PROCESS

Plaintiff by Counterclaim Dr. Charles Leary respectfully moves this Court to reconsider It‘s
decision dismissing (a) Leary's claim for violation cfa bankruptcy stay and (b) for abuse cf process in
this case.

ll SC 362 ° W NotN

On October 26, 2018, this Honorable Court issued It's MEMORANDUM OPINION AND
ORDER GRANTING IN PART AND DEN'YING IN PART PLAINTIFF/COUNTER-DEFENDAN'I`
DOUGLAS HANDSHOE’S [244] MOTION ‘I`O DISMISS. 'l`hat Order included the dismissal without
prejudice of Leary's cause of action under l l U.S.C. § 362(k), violation of a bankruptcy stay. "[A] stay
violation is not just a private injury. It strikes at the entire bankruptcy system and all parties for whom

it was designed." Rushing v. Green Tree Servicing, LLC (ln re Rushing), 443 B.R. 85, 97-98 (Ba.nkr.

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 2 of 13

E.D.Tex.2010). 11 U.S.C. § 362(k) ("[A]n individual injured by any willful violation of a stay shall
recover actual damages, including costs and attomeys‘ fees, and, in appropriate circumstances, may
recover punitive damages'f). 'I`his is a strict liability private cause of action created by 11 U.S.C. §
362(1<') (previously 362(h)); Pettitt v. Baker, 876 F.2d 456 (Sth Cir. 1989); In re Collier, 410 B.R. 464
(Bankr. E.D. Tex. 2009).

Previously, on October 10, 2017, Leary had filed his first reply to Handshoe‘s Third Amcnded
Complaint (ECF 171). Within the time allowed foramending his counterclaims as of right, on October
23, 2017, Leary Hled his first amended counterclaims On November 13, 2017, Handshoe filed a
Motion to Dismiss the amended counterclaims (ECF 187), including making arguments for dismissal of
the extant claim under l l USC § 362(1<).

On December 14, 2017, Leary filed a Motion for Partial Summary Judgment on the 362(k)
claim (ECF 202 &, 203).

On April 17, 2018, the Court struck the Motion for Partial Summary Judgment, Leary’s
Answer, Defenses, and Counterclaims [l7l], as well as Leary's amended counterclaims See Order
[222] at 9-10. The Court permitted Leary to refile his Answer with Counterclaims, but directed that “no
new counterclaims will be permitted.” Order [222] at 9-10 (emphasis added).

At the time of this Order, the operative counterclaims were the amended counterclaims (ECF
179), however in its recent Order (ECF 293) the Court in error treated the original counterclaims as the
operative complaint, and not the amended counterclaims The amended counterclaims included a claim
under 17 USC § 362(k) and it was nol new when Leary re-fil`ed; see paragraphs 36-42 of amended
counterclaims (ECF 1'79). 'I'herefore, Leary did not violate the Couit's Order (ECF 222) by adding a
new counterclaim in its counterclaims filed May 16. 2018 (ECF 233). The claim under l l USC §
362(k) already existed as a counterclaim when the Court entered lts Order. On April 17, 2018, in the

text only Order dismissing Handshoe's Motion to Dismiss, the Court stated: “These Motions are now

Case 1:15-cv-OO382-HSO-.]CG Document 295 Filed 11/07/18 Page 3 of 13

moot, as they relate to Leary's [] 79] First Amended Counterclaim, which the Court has stricken”
(emphasis added). Thus the Court acknowledged at'that time this, ECF 179, was the operative
counterclaim
However, on October 26, 2018, in dismissing Leary's, claim for violation of the bankruptcy stay,
this Court found:
Because Leary improperly added this claim in his re-filed Counterclaims [233], in direct
contravention of the Court’s previous sanction Order [222] prohibiting the addition of new
claims, the Court will grant Handshoe’s Motion [244] to the extent it seeks to dismiss this
claim. Leary’s § 362 claim will be dismissed without prejudice.
Respectful_ly, that is not the case and this claim should not have been dismissed for the reasons given in
the Court's Order (ECF 293).
No Basisfor Disnu'ssing Clar'm
In addition, the claim should not be dismissed for the reasons argued by Mr. Handshoe in his
motion to dismiss (ECF 244), that is: “Lea.ry cannot meet any of the basic elements for a civil action
based on 11 U.S.C. § 362 because such a stay works only to the benefit of a bankruptcy debtor . . .”
Handshoe's misapprehends the bankruptcy stay as protecting only the bankruptcy debtor or the estate,
and fails to understand that it also protects all bankruptcy creditors ln fact, in his brief to Motion to
Dismiss (ECF 245), at page 20, he admits to personal knowledge of the stay, “an injunction,” one of the
elements of the cause of action. In making his scant argument regarding dismissal of the § 362 claim,
Handshce ignores the ruling of the U.S. Court of Appeals for the Fitth Circuit in S!. Paul Fr're &
Marine Ins. Co. v. Labuzan, 579 F.3d 533 (Sth Cir. 2009) despite the fact Leary has already made

Handshoe aware of this ruling in more than one previous brief’:

1 ln fact well before Labuzan, supra, the Finh Circuit had found: “the purpose of the automatic stay provisions are clean
As the legislative history of § 362 notec, the automatic stay is designed to protect debtors ii'om creditors and creditors
from each other. S.Rep. Nc. 989, 95th Ccng., 2d Sess. 49-55 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 5835-41
(“The automatic stay provides creditor protection.... The automatic stay is one of the fundamental protections
provided by the bankruptcy laws."); see also Hun! v. Bankers Trus! Co.. 799 F.2d 1060, 1069 ($th Cir. 1986) (discussing
the goal of the automatic stay to prevents "chaotic and uncontrolled scramble for the debtor's assets" (intemal quotation
omitted).” Marrer ofWaI/:er, 51 F.3d 562 (Sth Ci_r. 1995).

Case 1:15-cv-OO382-HSO-.]CG Document 295 Filed 11/07/18 Page 4 of 13

When 1 1 U.S.C. § 1109(b) is read in conjunction with § 362(k), it becomes clear that Congress

did not enact § 362(k) solely for the benefit of debtors. Accordingly, based on § 362(k)'s plain

language, the above-discussed congressional purpose of § 362(k) to provide both debtor and

creditor protection, and the weight of authority finding creditor-standing, we hold debtors and

creditors are entities whose grievances fall "within the zone of interests" protected by § 362(k).
St. Paul Fire & Mart'ne Ins. Co. v. Labuzan, 579 F.3d 533 (Sth Cir. 2009).

By personally2 commencing a Fed.R.Civ.P. 69 proceeding trying to enforce a money judgment

that belonged to the bankruptcy estate in the Slabbed New Media, LLC bankruptcy, while a bankruptcy

stay was in place, Handshoe committed “an act to obtain possession of property of the estate.”3

'I`he filing of a petition operates as an automatic stay of "the enforcement against the debtor or
against property of the estate, of a judgment obtained before the commencement" of the
bankruptcy case and of "any act 10 obtain possession of property of the estate. " l l U.S.C. §
362(a)(2) & (3). There are three elements to a claim for violation of the stay: "(1) the defendant
must have known of the existence of the stay', (2) the defendants acts must'have been
intentional; and (3) these acts must have violated the stay," Brown v. Chesnut (In re Chesnut),
422 F.3d 298, 302 (5th Cir. 2005). Section 362(k) "does not require a specific intent to violate
the automatic stay," only "that the defendant‘s actions which violated the stay were intentional."
Icl (citation omitted). (emphasis added).

!N THE M»H'I`ER OF SMALL, No. 11-40888 (5th Cir. Aug. 16, 2012).

Leary has pleaded that (l) I-landshoe knew of the stay (in fact he initiated the bankruptcy as the
LLC's member) and the judgment debt in question was in the possession of the bankruptcy estate; (2)
the act was intentional, ie. the filing of a motion under Rule 69 in his personal name; and (3) the stay
was violated by'Handshoe's actions taken to take possession of the property of the estate. He has also
pleaded that Leary was a creditor in the bankruptcy, granting him standing under Labuzan, supra. In
fact, Leary has pleaded the fact that Handshoe never informed the district court of the bankruptcy, the
stay, or the fact that the money judgment was Slabbed New Media's major asset in bankruptcy.
Therefore, Dr. Leary respectfully requests that the Court reconsider its decision on Leary's
2 “Handshoe and Slabbed are separate entities with separate assets and liabilities.” In re Slabbed New Media, LLC, 557
B.R. 91 1 (Bankr. S.D. Miss. 2016). Handshoe was also a creditor in the bankruptcy.
3 ln reSlabbed New Media, LLC, 557 B.R. 91 l (Baukr. S.D. Miss. 2016) (“Slabbed basically has no income and no
liabilities other than (a) the $48,000 attorney fee liability of Handshoe that was assigned'to Slabbed along with a right to
recover ajudgment for anomey fees” and at iii 3: “The judgment is shown as a receivable in connection with a lawsuit in

the United States District Court for the Southern District of Mississippi, Troul Point Lodge. el al. v. Handrhoe, No.
1:12cv90. Dkt. No. 31 at 5."

CaSe 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 5 of 13

claim of violation of the bankruptcy stay by Douglas Handshoe, and that this claim not be dismissed.
'I'his Court has original jurisdiction over Leary's claim under 28 U.S.C. § l334(a) and ll USC § 362
Matter of Walker, 51 F.3d 562 (5th~Cir. 1995) and it should proceed; on original jurisdiction, see also:
Justice Cometh, Ltd v. Lambert. 426 F.3d 1342, 1343 (] l th Cir.2005) (per curiam),' Price v. Rochford,
947 F.2d 829, 832 n. 1 (7rh Cir.199l),' Roberts v. American Bank & T rust Co.. Inc., 835 F. Supp. 2d
183 (E.D. La. 2011); Houck v. Substi!ute Trustee Services, Inc., 791 F.3d 473 (4th Cir. 2015) (“A
claim under § 362(k) for violation of the automatic stay is a cause of action arising under 'l`itle l l, and
as such, a district court has jurisdiction over it.),' Barry v. FXPERIAN INFORMA TION SOL UT!_ONS,
INC., Civil Action No. 2: 16-CV-09515 (S.D.W. Va. luly 5, 201 8).
AL\L§LQM_E!Q§BEJ§_SLM

Dr. Leary also respectfully requests reconsideration of dismissal of Leary's abuse of process
claim involving this case. This Court found that “Leary has established standing as to” the abuse of
process claim, and that'Leary “state[d] enough factual content to demonstrate that Leary has suffered
an injury in fact that is fairly traceable to Handshoe’s challenged conduct” with regards to abuse of
process. However, the Court subsequently dismissed under the Rule 12(b)(6) standard (ECF 293).

'l`he standard under l2(b)(6) is the existence of sufficient stated facts to form the elements of a
stated cause of action. “When there are well-ipleaded factual allegations, a court should assume their
veracity and then detemiine whether they plausibly give rise to an entitlement to relief.” Ashcrofr v.
Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2D 868 (2009). “A district court should refrain from
granting a motion to dismiss pursuant to Rule l"2(b)(_6) unless it appears, from a reading of the
plaintiffs complaint, that the plaintiff has failed to set forth facts which, if proven, would establish” a
cause of action. Sisk v. Lew'ngs, 868 F.2d 159 (5th Cir. l989) (emphasis added).

On motion under Rule 12(b)(6), the court must decide whether the facts alleged, if true, would

entitle the plaintiB` to some legal remedy. See Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct.
99, 2 L.Ed.2d 80 (1957).

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 6 of 13

[. . .]

"[A] complaint should not be dismissed`for failure to state a claim unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him

to relief." Conley, 355 U.S. at 45-46, 78 S.Ct. 99; Kat'ser Aluminum, 677 F.2d at 1050. "`The
motion to dismiss for failure to state a claim is viewed with disfavor and is rarely granted!"

Kaiser Aluminum, 677 F.2d at 1050.

Hutchison v. Brookshz°re Bros., Ltd., 205 F. Supp. 2d 629 (E.D. Tex. 2002).
This pro se claim should not have been dismissed

Leary pleaded the following facts about I-landshoe's abuse of process First, Leary pleaded that
the context of this entire litigation, commenced in 2015, was a reaction to an effort by Leary and his
fellow judgment creditors (former defendants Trout Point Lodge and Vaughn Perret) to collect on a
February, 2014 3180,000 Canadian copyright infringement judgment against Handshoe in Mississippi.
Against this factual backdrop, Leary pleaded:

Handshoe»subsequently used such process for the improper and'collateral purpose of

blackmailing or coercing Leary into stopping his enrollment and execution upon a copyright

infringement judgment of Nova Scotia.Supreme Court rendered on February 14, 2014. Finally,

Handshoe used the process that issued to delay Leary's enforcement efforts regarding the l

Canadian copyright infringement judgment so that he could illegally transfer assets out of

Leary's reach, which was not an intended purpose of the process that issued.

Leary also pleaded: “Leary suffered damage not only from the initial complaint but from the
cumulative costs of defense and the reputational harm caused by the unresolved claims . . ."

While Leary may have confused the overlapping elements of Malicious Prosecution and Abuse
of Process, he has pleaded sufficient facts to establish a cause of action for abuse of process. Notably,
“[a]lthough conceptually distinct, the two causes of action share much in common and often overlap.”
Hyde Construction Co., Im:. v. Koehring Company, 387 F. Supp. 702 (S.D. Miss. 1974).

“Abuse» of process, or malicious abuse of process as it is often termed, is the intentional use of

legal process for an improper purpose incompatible with the lawful function of the process by one with

an ulterior motive in doing so, and with resulting damages.” Id. “['I`]he malicious abuse of process is

 

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 7 of 13

the employment of a process in a manner not contemplated by law, or to obtain an object which such a

process is not intended by law to effect." Stare, Use and Benejit of Foster v. Turner, 319 So. 2d 233
(Miss. 1`975.).: Leary's pro se complaint-which should be construed liberally by the Courtf‘--does allege
that Handshoe used process issued in this case (among others) to “obtain an object which such a
process is not intended by law to effect” and for an “improper purpose” with an “ulterior motive” after
the process issued.

“[A]buse of process is essentially based on the use, and not the issuance, of the process . . .”
Hyde Construction, supra. lt is incontrovertible that Leary pleaded “Handshoe caused process to issue
in a way that was an abuse of process.” This_ Court found:

Some of Leary’s allegations supporting his abuse of process claim are that “Handshoe caused
process to issue in a way that was an abuse of process” in the present case, including by filing
the initial Complaint and various amendments Countercl. [233] at 27. These claims that
Handshoe improperly caused process to issue sound in the tort of maliciousprosecution, not
abuse of process, see Miles, 113 So. 3d at 587, because they amount to complaints about
Handshoe instituting and prosecuting the proceedings, as opposed to misusing Court-issued
process once that process was actually issued. (ECF 293).

While Leary's specific allegation above may be an element of Malicious Prosecution_. that does not
mean it cannot exist in a claim for abuse ofprocess: they are not mutually exclusive Leary also
pleaded the “subsequent" “improper and collateral purpose of blackmailing or coercing Leary.”5 This is
a claim for abuse of process.

[l]t is immaterial that the process was properly issued, that it was obtained in the course of
proceedings that were brought with probable cause and for a proper purpose, or even that the
proceedings terminated in favor of the person instituting or initiating them. The subsequent
misuse of the process constitutes the misconduct,for which the liability is imposed...."'
Brown, 721 F.2d at 1454-55 (quoting Restatemenr (Second) of T arts § 682 cmt. a (emphasis in
Brown)).

Allred v. Moore & Peterson, 117 F.3d 278 (5th Cir. 1997) quoting Brown v. Edwards, 721 F.2d 1442,

1454 (5th cir.1984).

4 Pro se pleadings must be construed liberally, Haines v. Kemer, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972).
5 Contrast, for examp|e, Caplan v. Fellheimer Er'chen Braverman & Ka.rlcey, 884 F. Supp. 181 (E.D. Pa. 1995).

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 8 of 13

"The gravamen ofthe misconduct is the misuse of process, no matter how properly obtained, for any
purpose other than that which it was designed to accomplish." Restatement (Second) of Torts at 682,
627 A.2d 190 cmt. b (emphasis added). Given the overlapping nature of the two torts, a pro se
counterclaimant stating a superfluous element of a cause of action should not preclude the Court from
considering if other facts stated in the complaint are sufficient to state the elements of the claimant's
intended cause of action.

The gravamen of the "tort" abuse of process is the initiation of a legal proceeding against an
individual to secure an objective other than the judgment pmrtedly sought in that proceeding
See Restatement § 682; Comment, Limiting the Ann'trust Immunityjbr Concerted A!tempts lo
influence Courts and Aa_'judicatory Agencies: Analogies to Malicious Prosecutz‘on and Abuse of
Process, 786 Harv.L. Rev. 715, 732'('1974,) (hereinafter referred to as Analogies). While "abuse
of legal process" as used generically in Cali)'t)rnia Transpor! may be broad enough to include
the tort of malicious prosecution, there can be no doubt that it also includes the narrower and
conventional tort, abuse of process. Therefore', Plaintiff need only show that the Defendant
instituted litigation with the purpose of achieving a collateral and unlawful objective to that
appearing on the face of the suit and that he committed specific acts_other than those acts
incidental to the normal use of the Courts-directed at attaining that objective.

Assoct`ated Radio Service Co. v. Page Airways, Inc., 414 F. Supp. 1088 (N.D. Tex. 1976).

lt is common ground that the elements of abuse of process are [1] the defendant made an illegal,
improper, perverted use of the process, [2] he had an ulterior motive or purpose in doing so, and [3]
damages resulted to plaintiffs from the irregularities Allred, supra. lt is not a bar to an abuse of process
claim to state, as Leary did, that when the process issued the plaintiff had an improper motive for filing
suit, only that subsequently that process was abused.

ln proving abuse of process, it is not necessary to show the tortfeasors motive for securing
issuance of the process. lt is required only that the process, once obtained, is willfully
misapplied The unlawful use creates a rebuttable presumption of an ulterior motive, which it is
incumbent on the defendant to overcome by proof of good faith or mistake. Wilkerson v.
Randall, supra, 180 So.2d at 306-307. The improper use which is the essence of the tort is
ordinarily an attempt to secure from another some collateral advantage not properly includable
in the process itself, and is, in Prosser's words, "a form of extortion" in which a lawfully used
process is perverted to an unlawful use. W. Prosser, The Law of Torts, § 121 at 857 (4 ed.
1971 ).

Hyde Construction, supra,

Here Leary pleaded [l] a perverted use of the process issued in this case, namely “blackmailing

8

CaSe 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 9 of 13

or coercing Leary” “subsequenr” to the issuance of the process; [2] an ulterior motive: “stopping his
enrollment and execution upon a copyright infringement judgment” and “to delay Leary's enforcement
efforts regarding the Canadian copyright infringement judgment so that he could illegally transfer
assets out of Leary's reach, which was not an intended purpose of the process that issued”; finally [3]
damages, “the cumulative costs of defense and the reputational harm caused by the unresolved claims”
in this case. These elements were aggravated.and evidenced by I-landshoe's use of a press release and
publication of the original complaint containing irrelevant and unfounded criminal allegations about
.Leary, as pleaded in the counterclaim A civil lawsuit--regularly issued legal process--is not intended to
be and is not properly a publicity vehicle for a plaintiff, or a hammer to publicly punish and injure a
defendant for enforcing his rights to collect on a previous valid judgment.

Regarding Handshoe's press release and publication of the complaint, this Court found:

That Handshoe published his own Complaint [l] and e-mailed it with an accompanying press

release is insuflicient to show that Handshoe made an illegal, perverted, or improper use of

“process” issued by this Court,~as using e-rnaii to disseminate these items on his own and not by

any judicial authority does not equate to improper use of process within the context of the actual

litigation itself. There is no allegation that Handshoe misused any regularly-issued legal
process,
(ECF 293)
The Court cited Williamson ex rel. Williamson, 786 So. 2D, however that was a summary judgment
case.

In fact it is established in other jurisdictions that precisely the kind of conduct Leary alleges
here is an abuse of process, and that the kind of publication of a complaint and press release containing
scandalous and irrelevant allegations, with ensuing injury, as alleged in Leary's counterclaims is the
malicious perversion of a regularly issued civil process for a purpose and to obtain a result not lawfully
warranted or properly attainable thereby. This Court has found that “a statement made in the course of
ajudicial proceeding may lose absolute privilege whenrepublished” and be defamatory VIRGINIA

COLLEGE, LLC v. Martin, Civil Action No. 3: llCV682 DPJ-FKB (S.D. Miss. July 12, 2012), citing

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 10 of 13

cases. If “Mississippi would not extend protection once the statements are republished to the general
public,” and they could do real injury to reputation as falsehoods, it can reasonably be inferred that
such kinds of publications could constitute abuse of process in this state, i.e. a perversion of properly
issued process. Id. Here are some cases from other jurisdictions: BRIGHT VIEW TRAD]NG CO., INC.
v. Park, No. 03 Civ. 2330 (HB) (S.D.N.Y. Sept. l6, 2004) citing Williams v. Williams, 275 N.Y.S.2d
425, 426 (2d Dep't 1966) (allegations that the defendant filed suit for the sole purpose of mining
plaintill’s business reputation and accomplished that purpose by mailing copies of the complaint to
trade members properly pleaded abuse of process); Phillips v. Murchison 383 F.2d 370 (2d Cir.1967),
cer!. denied, 390 U.S. 958, 88 S.Ct. 1050, 19 L.Ed.2d 1154 (1968) (stating that a complaint was filed
"in furtherance of a conspiracy maliciously to use the_ process of this Court * * *" to injure the
defendant” specifically when “the contents of the complaint were published to various news media by
[the defendant]. [ . . .] As in Williams, these allegations sufficiently plead abuse of process or some
other tort because they charge the "misuse of legal process to accomplish an improper, collateral
purpose”); Natz'onal Football League Players Assoc. v. 0fice and Prof Emplayees Intem Um'on,
Local 2, 947 F.Supp. 540, 545 (D.D.C.l996) aj’d, 1997 WL 362761 (D.C. Cir. May 6, 1997)
(distinguishi ng the case from Williams, supra, the court found that for there to be abuse of process it
had,to be a case where “defendants took aflin‘native actions to disseminate the story of their litigation”
to third parties before there could be an abuse of process; accord: MacPherson v. Town of
Southamplon, No. 07-CV-3497 (DRH)(AKT) CE.D.N.Y. Nov. 14, 2013): “Plaintlffs fail to assert any
factual allegations to indicate that the Town Defendants abused process for the purpose of harming
MacPherson's reputation”); Davidron v. Cao, 211 F. Supp. 2d 264 (D. Mass. 2002) (stating “the First
Circuit "recognize{s] that the desire to injure a business or business reputation is an improper ulterior
motive sufficient to state a claim for abuse of process" and tinding, “the desire to damage the

reputations is collateral to the allegations in plaintiffs complaint { . . .] Solely for purposes of resolving

lO

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 11 of 13

the motion to dismiss, plaintiB`s' threats to publicly embarrass Folkman and his colleagues and Abbott’s
motive of iiling the lawsuit to damage the reputations and publicly humiliate the individual scientists
and Children's Hospital constitute an ulterior purpose that is sufficiently collateral to maintain, at this
stage, an abuse of process claim”); General Electric Company v. Lyon, 894 F.Supp. 544, 552
(D.Mass.l995) (denying Rule lZ(b)(6) motion to dismiss abuse of process claim, stating “when
BBMC's allegations are viewed as a whole, they assert that GE is using this suit improperly to injure
BBMC and the business reputation of Lyons and Anthony”); Poduska v. Ward, 895 F.2d 854 (l st Cir.
1990) (“In both Datacomm\lmerface, Inc. v. Computenvorld Inc., 396 Mass. 760, 775, 489 N.E.2d 185
(1986), and Neuman v. Vrdal, 710 F.2d 856, 860 (D.C.Cir.1983), the courts recognized an injury to
business and business reputation as an improper ulterior motive and abuse of process.”).
All three elements of abuse of process exist, stated as facts, in the counterclaim in this case.

Leary has stated a proper claim for abuse of process by Douglas Handshoe, and under Mississippi law
this claim should not have been dismissed Dr. Leary respectfully requests that the Court reconsider It's

decision to dismiss these two causes of action.

RESPECTFULLY suBerTED, theme 70 day of october, 2018. q
,f 7

w &‘§\
CHARLES LEARY, DEFENDANT

appearing pro se

308 Sth Ave E
Vancouver, BC V5T 1H4
Canada

ll

Case 1:15-cv-00382-HSO-.]CG Document 295 Filed 11/07/18 Page 12 of 13

 

Case 1:15-cv-OO382-HSO-.]CG Document 295 Filed 11/07/18 Page 13 of 13

IC S VI E
I hereby certify that, on £H‘ ""' 70 , 2018, 1 caused a true and correct copy of the above
and foregoing to be filed utilizing the Court's CM/ECF electronic document filing system, which
caused notice of such filing to be delivered to all counsel of record and parties requesting notice,
and by United States First Class Mail, postage prepaid, to the following non-ECF participants

having appeared in this actions

[none] 7

 

Charles L. Leary

